Citation Nr: 9911580	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-34 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral carpal 
tunnel syndrome.


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant's dates of creditable service are unclear.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a July 1996 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO). 


REMAND

The Board has reviewed, in their entirety, the 2 claims 
folders in this appeal.  The files contain documents that 
indicate inconsistent periods of what is to be considered 
valid service for VA purposes.  The RO has not made clear in 
its rating decisions and Supplemental Statements of the Case 
how it has verified and what it considers to be the valid 
periods of service.  Additionally, the appellant has 
submitted DD Form 214's in support of his contention that he 
has additional periods of valid service that should be taken 
under consideration by VA.  Additional clarification on this 
point is necessary before the Board can properly consider the 
appeal.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should issue a formal 
Administrative Decision that establishes 
in one document the periods of valid 
service to be considered for VA purposes.

2.  The appellant is reminded of the 
requirement that he present new and 
material evidence in order to reopen his 
claim for service connection.  
Particularly, if the appellant has any 
evidence that attributes his carpal 
tunnel syndrome to service it must be 
submitted to the RO.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant is free to submit additional evidence or argument 
on remand.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









